330 F.2d 958
Mortimer W. H. COX, Administrator of the Estate of Leona A. Jackson, Deceased, Appellant,v.Arthur O. HECKER, Appellee.Mortimer W. H. COX, Administrator of the Estate of Leona A. Jackson, Deceased, Appellant,v.Eleanore R. HECKER, also known as Eleanore R. Wright, Appellee.
No. 14581.
No. 14582.
United States Court of Appeals Third Circuit.
Argued March 16, 1964.
Decided April 10, 1964.
Rehearing Denied May 5, 1964.

Appeals from United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, Judge, D.C., 218 F.Supp. 749.
Robert F. Jackson, Media, Pa. (William H. Turner, Media, Pa., on the brief), for appellants.
James E. Beasley, Francis E. Shields, Philadelphia, Pa. (Pepper, Hamilton & Scheetz, Philadelphia, Pa., on the brief), for appellees.
Before McLAUGHLIN, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
Though these appeals were argued zealously and exhaustively on behalf of the appellant, our own study of the record convinces us that the trial judge dealt with all of appellant's contentions without any substantial error and most fairly.


2
The judgments of the district court will be affirmed.